PER CURIAM.
Defendant was tried and convicted upon'jury trial of the crime of receiving and concealing stolen property. He did not take the witness stand. His sole ground of appeal is that the trial court erred in instructing the jury:
“Every witness who testified is presumed to speak the truth. This presumption, however, may be overcome by. the manner in which he or she testifies, by the character of his or her testimony, by the interest he or she has in the outcome of the case, by contradictory evidence, or by a presumption.”
State v. Kessler, 254 Or 124, 458 P2d 432 (1969), holds that this instruction is not erroneous.
Affirmed.